            Case 5:17-cv-01232-JKP-HJB Document 41 Filed 10/04/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION
CITY OF SAN ANTONIO,                             §
Plaintiff                                        §
                                                 §
vs.                                              §      Case No. SA-17-CV-01232-JKP
                                                 §
TIME WARNER CABLE, TEXAS LLC,                    §
D/B/A SPECTRUM AND CHARTER                       §
COMMUNICATIONS;
Defendant



                                     REFERRAL ORDER

        On this date the Court considered the status of this action. In accordance with the
authority vested in the United States Magistrate Judge pursuant to Local Rule CV-72 and
Appendix C of the Local Rules for the Assignment of Duties to United States Magistrate Judges,
and pursuant to 28 U.S.C. § 636(b), the instant action is hereby REFERRED to United States
Magistrate Henry J. Bemporad for disposition of all non-dispositive pretrial matters.

        The parties may submit a written consent to the jurisdiction of the Magistrate Judge on
the form made available by the Clerk of Court. Should all parties consent to the jurisdiction of
the Magistrate Judge, Judge Pulliam will refer the case to the Magistrate Judge to conduct all
proceedings and to enter final judgment. Consent to the jurisdiction of the Magistrate Judge does
not waive any party’s right to a jury trial. Any appeal from a judgment entered by a Magistrate
Judge shall be to the United States Court of Appeals in the same manner as an appeal from any
other judgment of the Court. 28 U.S.C. § 636(c)(3).

 I. MATTERS REFERRED
       As it is appropriate to the current status of the referred action, this referral confers the
following duties upon the Magistrate Judge, the parties, and their counsel:

       (1) Conferences and Conference Orders. The Magistrate Judge may schedule and hold
the initial pretrial conference prescribed by Federal Rule of Civil Procedure 16 and all
subsequent conferences deemed necessary. The Magistrate Judge may issue orders dealing with
the subjects of such conferences and any revisions to that order.

       The Magistrate Judge will not typically conduct the final pretrial conference but may do
so upon Judge Pulliam’s request without the need for a separate order of reference. The
Magistrate Judge may thereafter issue an order on any matter that is the subject of that
conference.
       Case 5:17-cv-01232-JKP-HJB Document 41 Filed 10/04/19 Page 2 of 3



       (2) Scheduling Orders. The Magistrate Judge may issue a Scheduling Order and may
extend or otherwise modify deadlines in the Scheduling Order.

        (3) Pretrial Motions. The Magistrate Judge shall rule on all pretrial motions except any
dispositive motion (as discussed further below), pursuant to authority granted in 28 U.S.C. §
636(b)(1)(A) and Federal Rule of Civil Procedure 72(a). Where the Magistrate Judge’s authority
to make rulings is limited by statute, the Magistrate Judge may rule on such matter upon the
consent of all parties, pursuant to 28 U.S.C. § 636(c)(1).

       (4) Contempt Authority. The Magistrate Judge may exercise the contempt authority
granted by 28 U.S.C. § 636(e). The parties are reminded the Magistrate Judge has authority to
enforce pretrial orders pursuant to Federal Rules of Civil Procedure 16 and 37.

    Unless all parties consent to proceed to trial before the Magistrate Judge, the Magistrate
Judge shall return the case to Judge Pulliam after ruling on all non-dispositive pretrial motions
the Scheduling Order requires to be filed prior to the final pretrial conference. Upon return of
this action, Judge Pulliam will set the final pretrial conference and trial date after ruling on any
dispositive motions.

II. MATTERS NOT REFERRED

       This referral to the Magistrate Judge does not include the following:

        (1) Motions for Temporary Restraining Orders and Preliminary Injunctions. Such
motions filed pursuant to Federal Rule of Civil Procedure 65 shall be presented to Judge Pulliam
for disposition unless the parties consent to hearing before, and ruling by, the Magistrate Judge.
Should Judge Pulliam conclude referral to the Magistrate Judge is proper, Rule 65 motions shall
be referred by separate order for hearing before the Magistrate Judge. This action shall remain
referred to the Magistrate Judge for disposition of any other non-dispositive matter ending
disposition of any Rule 65 motion.

        (2) Dispositive Motions. Any dispositive motion shall remain with Judge Pulliam for
disposition unless the parties consent to a ruling by the Magistrate Judge. Should Judge Pulliam
deem a recommendation by the Magistrate Judge on a dispositive motion is warranted, the
motion shall be referred by separate order. A dispositive motion for purposes of this Referral
Order includes a Motion to Dismiss, Motion for Judgment on the Pleadings, Motion for
Summary Judgment, Motion to Remand, Motion for Injunctive Relief, Motion to Strike an
Affirmative Defense, Rule 23 Motion for Class Certification, Motion for Attorneys’ Fees Post-
Judgment, and any other motion that would require a Report and Recommendation under 28
U.S.C. § 636(b) and the governing case law.

       (3) Settlement Agreements and Settlement Conference. Should the parties finalize a
settlement agreement, they must immediately file a joint advisory stating the parties reached a
settlement. If any party desires a settlement conference or one is required by law, the advisory
must request that a hearing be set. Upon the filing of a joint advisory, Judge Pulliam will set a
settlement conference or will enter such orders appropriate to resolve the action.
       Case 5:17-cv-01232-JKP-HJB Document 41 Filed 10/04/19 Page 3 of 3




III. OBJECTIONS/APPEAL

        Objections to or an appeal from any Magistrate Judge’s order shall be made in
compliance with 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72(a), and Rule 4 of
Appendix C to the Local Rules. Such objections or appeal shall be limited to issues first raised
before the Magistrate Judge. Failure to bring any defect in any order to the attention of the
Magistrate Judge shall be deemed a waiver of such issue. Any order to which an objection or
appeal is filed remains in full force and effect during its consideration. Judge Pulliam will rule on
any request to stay an order or to extend time to file an objection or appeal.

       It is so ORDERED.
       SIGNED this 4th day of October, 2019.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE
